f 106 * (concurring) — I agree wholly with the majority opinion and join in its holdings. I write separately to emphasize my concern — as is illustrated by Ricardo DeLeon’s substantially enhanced sentence despite little, if any, evidence he acted with gang motivation — that Washington’s sentencing statutes have come to the point of unfairly providing prosecutors with essentially unfettered discretion to seek enhanced sentences that may be wholly noncommensurate with a defendant’s conduct.
Knodell, J.
¶107 Ricardo DeLeon was in the backseat of a car driving through a residential neighborhood when a young man leaving a house mistook the occupants of the car for fellow gang members. This young man, in a mistaken gesture of solidarity, flashed a gang sign at the car. Unfortunately, the car contained rival gang affiliates. In response, the driver passed by the house a second time and a *220passenger opened fire, severely injuring another man outside the home.
¶108 One witness heard someone shouting they would shoot. But at the scene, no one was able to positively identify the speaker. Shortly after the shooting, police found Ricardo DeLeon in the backseat. Next to him was a red bandanna. The State presented no definitive evidence that Ricardo DeLeon fired any rounds or drove the car, and only weak, conflicting evidence that he did anything with gang motivation.
¶109 But under Washington law, the meager evidence the State did have was a hook on which the State was able to hang a great deal of dirty laundry. Because the State alleged gang enhancements against all three defendants, it was able to introduce expert testimony to establish a street gang enhancement and motive. One expert was allowed to testify that generally there is more than one person in the car during a drive-by shooting to act as a lookout and to provide the shooter a witness to gain credibility and respect for committing the act. Ricardo DeLeon’s presence in the car almost certainly was not for this purpose because, if the State’s theory was correct, until someone flashed a gang sign at the defendants, no one had planned any shooting. At the time of the shooting, Ricardo DeLeon had been in the car for some time. But he could not have gotten into the car with the intent to assist in a crime no one at that time knew was going to occur.
¶110 This state of affairs is contrary to both the vision of the drafters of the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, and fundamental notions about fair trial that underlie our jurisprudence. In 1981, our legislature promulgated the SRA in order to structure sentencing in an effort to achieve proportionality and to ensure that criminals are sentenced in a manner commensurate with the punishment imposed on others committing similar offenses. RCW 9.94A.010. Since that time, our legislature has littered the code with criminal and sentencing statutes from which a prosecutor in any given case can select without any restraint a wide variety of charges and enhancements.
*221fill By doing so, that prosecutor can, even with only slight proof, subject a criminal defendant to the risk of a lengthy mandatory prison term, creating a grossly asymmetrical plea bargaining position, which often forces a plea. The prospect of the introduction of evidence of prior misconduct by fellow gang members, people with whom the defendant may very well have never personally associated, enhances further the State’s plea bargaining position and prospects for obtaining a conviction in a way that has virtually nothing to do with the proof that the person charged actually committed the crime.
¶[112 This would not have been possible 30 years ago when the criminal code was simpler and the criminal justice system was not driven by unchecked prosecutorial discretion. This trend has led to outcomes both by trial and by plea negotiation that are based less and less on proof, and to a generally less rigorous approach to proof in the law enforcement community, which includes prosecutors.
¶113 The judicial system, like all government institutions in a democracy, can be effective only when it enjoys the confidence and trust of the people. A system that imprisons people when there is little or no proof, that employs a process of guilt determination based on anything other than proof, cannot enjoy such confidence in the long run.
f 114 So long as the courts decline to police either the legislature’s power to define crimes or the prosecution’s discretion to charge — in other words, so long as substantive due process has no real application to criminal law — this will continue. See generally William J. Stuntz, The Collapse of American Criminal Justice 82-83, 122-28, 209-10, 227-30 (2011). Our trial courts, with the authority they have under ER 403 to exclude unduly prejudicial evidence, should do what they can to make it as likely as possible that outcomes are based on proof. Our appellate courts should reexamine whether the radical change in the nature of our criminal code and sentencing laws requires some limit on prosec-utorial discretion.

 Judge John D. Knodell III is serving as a judge pro tempore of the Court of Appeals pursuant to RCW 2.06.150.